The attorney general suggests a reargument. His claim is that after an adjudication of paternity under the bastardy statute, G. S. 1923, § 3265, the father becomes subject to the provisions of G. S. 1923, § 10136. Such a situation is not presented by the record. There has been no adjudication in a bastardy proceeding. The contention of the state was not open for argument and it was not argued. Nothing said in the decision should be taken as indicative of a holding that after an adjudication in bastardy there may or may not be a proceeding under § 10136; nor is anything we now say indicative of a holding either way.
Reargument denied. *Page 537